t c memo united_states tax_court dwight d vanover petitioner v commissioner of internal revenue respondent docket no filed date william b lowrance and d alden newland for petitioner aaron d gregory and matthew s reddington for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency issued to petitioner on date respondent determined civil_fraud penalties under section of dollar_figure and dollar_figure for and respectively the sole issue for decision is whether petitioner is liable for the civil_fraud penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in virginia when he filed his petition i background petitioner is a businessman who owned and operated a flooring business during the years at issue petitioner left high school at age and enlisted in the u s army after his military service petitioner was employed in various occupations until when he began installing hardwood floors in the ensuing years petitioner opened two flooring businesses both eventually filed for bankruptcy at some point petitioner also owned and operated a pizza and deli restaurant and a security business in petitioner with the assistance of robert colling incorporated a flooring business vanover hardwood floor works inc vanover although the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure business was incorporated petitioner operated vanover as if it were a sole_proprietorship out of an office and warehouse in woodbridge virginia during the years at issue petitioner used vanover’s business bank account to pay various personal expenses including his home mortgage and utilities and to purchase a classic automobile collection he called the vanover collection and in a dollar_figure silverton yacht in petitioner purchased two vehicles from ramey ford inc ramey ford a 1940s willys coupe for dollar_figure in cash and a chevrolet corvette for dollar_figure in cash in petitioner purchased three vehicles from ramey ford he also purchased eight additional vehicles from various sellers for a total purchase_price of dollar_figure petitioner titled most of the automobiles in his name but he also titled some in vanover’s name and some in his business partner’s name ii petitioner’s tax reporting during the years at issue petitioner retained physical copies of vanover’s business records petitioner kept records for the current_year in a file cabinet in the office of vanover’s secretary at the end of the year petitioner would empty the file cabinet put the items in each file into a brown envelope and store the envelopes in a green plastic tub petitioner also kept a dome book2 for vanover petitioner’s assistant melissa scott recorded the relevant information in the dome book although vanover was incorporated petitioner did not treat vanover as an incorporated entity and instead reported vanover’s income and expenses for each year on a schedule c profit or loss from business attached to his personal income_tax return petitioner hired mr colling to prepare his personal income_tax returns for and mr colling has worked as a tax_return_preparer since and he operates his own business r tax service mr colling advised petitioner to synthesize all of vanover’s records and prepare a computer disk with all of the information in lieu of giving mr colling a computer disk petitioner provided mr colling with a summary statement of vanover’s income and expenses mr colling did not know who had prepared the summary statement of income and expenses he did not try to verify the information on the statement and 2a dome book is a type of accounting book that includes sections for income as well as expenses such as payroll 3both parties treated vanover as a sole_proprietorship that reported its income and expenses on a schedule c attached to petitioner’s personal return in the light of the parties’ apparent agreement we shall also treat vanover as if it were a sole_proprietorship operated by petitioner he did not examine any of petitioner’s or vanover’s records when preparing petitioner’s returns mr colling entered the data from the summary statement of income and expenses into a tax program to generate petitioner’s tax returns at the time mr colling was unaware that petitioner used vanover’s business bank account to pay his personal expenses mr colling prepared only petitioner’s personal tax returns petitioner filed form sec_1040 u s individual_income_tax_return for and on which he reported his income and expenses and vanover’s income and expenses for petitioner reported taxable_income of dollar_figure on the attached schedule c petitioner reported gross_receipts of dollar_figure and expenses of dollar_figure for vanover for petitioner reported taxable_income of dollar_figure on the attached schedule c petitioner reported gross_receipts of dollar_figure and expense sec_4vanover did not file forms u s_corporation income_tax return for the years at issue its income and expenses were reported on the schedules c attached to petitioner’s form sec_1040 for and 5petitioner reported the following expenses for advertising dollar_figure car and truck expenses dollar_figure commissions and fees dollar_figure insurance dollar_figure legal and professional services dollar_figure office expenses dollar_figure repairs and maintenance dollar_figure supplies dollar_figure taxes and licenses dollar_figure and meals and entertainment dollar_figure of dollar_figure for vanover although petitioner used funds in vanover’s business bank account to pay personal expenses and to purchase personal assets during both years petitioner did not report these amounts as income on either of his form sec_1040 iii petitioner’s criminal investigation in date special_agent randall brooke of the internal_revenue_service irs began a criminal investigation of petitioner petitioner cooperated with special_agent brooke and provided the information requested the investigation ultimately led to prosecution of petitioner on date petitioner pleaded guilty to willfully making and subscribing a form_1040 for taxable_year in violation of sec_7206 in connection with petitioner’s guilty plea a statement of facts was filed with the u s district_court for the eastern district of virginia in the statement of facts petitioner admitted that in and he received money from vanover he spent the money on personal expenses and he omitted that money from his personal 6petitioner reported the following expenses for advertising dollar_figure car and truck expenses dollar_figure mortgage interest dollar_figure office expenses dollar_figure supplies dollar_figure and utilities dollar_figure 7as part of his plea agreement petitioner admitted all of the facts in the statement of facts income_tax returns for those years he admitted that he underreported vanover’s gross_income for and in the cumulative amount of dollar_figure the unreported income derived primarily from his use of the business accounts to purchase or make payments on collector automobiles and motorcycles as well as payments on several boats and other personal expenses iv petitioner’s amended returns in date petitioner contacted jacqueline way of the accounting firm brown associates petitioner initially asked ms way to assist him with bookkeeping and eventually asked ms way to prepare amended tax returns as a result of the criminal investigation and on the advice of ms way and petitioner’s attorney on date petitioner filed amended personal income_tax returns for and ms way prepared petitioner’s amended returns using vanover’s business records stored in the green plastic tubs on his form 1040x amended u s individual_income_tax_return petitioner reported taxable_income of dollar_figure petitioner attached a schedule c-ez net profit from business for vanover on which he reported gross_receipts of dollar_figure and total expenses of zero petitioner also attached a schedule b interest and ordinary dividends on which he reported dollar_figure as ordinary dividends from vanover on hi sec_2001 form 1040x petitioner reported taxable_income of dollar_figure on an attached schedule c- ez for vanover petitioner reported gross_receipts of dollar_figure and total expenses of zero he also attached a schedule b on which he reported dollar_figure as ordinary dividends from vanover the irs accepted the amended returns as filed by notice_of_deficiency dated date respondent determined that petitioner was liable for the civil_fraud penalty under sec_6663 for and and calculated the amounts of the penalties on the basis of petitioner’s amended returns for those years opinion if any part of an underpayment on a return is due to fraud sec_6663 imposes on the taxpayer filing the return a penalty equal to of the part of the underpayment attributable to fraud to prove that a taxpayer is liable for the sec_6663 penalty the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some part of the underpayment is due to fraud sec_7454 rule b 96_tc_858 aff’d 959_f2d_16 2d cir if the commissioner proves that any portion of an underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that a portion was not so attributable sec_6663 i underpayment_of_tax the parties stipulated that petitioner understated his and federal_income_tax liabilities by dollar_figure and dollar_figure respectively accordingly respondent has proven by clear_and_convincing evidence that petitioner underpaid his federal income taxes for the years at issue ii fraudulent intent a introduction if fraud is determined for multiple taxable years the commissioner’s burden applies separately for each of the years temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir the commissioner satisfies this burden by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dileo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent see 251_f2d_311 9th cir aff’g tcmemo_1956_112 fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available see 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 any conduct likely to mislead or conceal may constitute an affirmative act of evasion see 317_us_492 and an intent to mislead may be inferred from a pattern of such conduct see 394_f2d_366 5th cir aff’g tcmemo_1966_81 however fraud is not proven when a court is left with only a suspicion of fraud and even a strong suspicion is not sufficient to establish a taxpayer’s liability for the fraud_penalty see 234_f2d_823 5th cir aff’g in part rev’g in part on another ground tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 b badges_of_fraud because it is difficult to prove fraudulent intent by direct evidence the commissioner may establish fraud by circumstantial evidence which includes various badges_of_fraud hereinafter factors on which the courts often rely see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite these factors focus on whether the taxpayer engaged in certain conduct that is indicative of fraudulent intent such as understating income failing to maintain adequate_records offering implausible or inconsistent explanations concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to the taxpayer’s return preparer offering false or incredible testimony filing false documents including filing false income_tax returns failing to file tax returns and engaging in extensive dealings in cash see bradford v commissioner f 2d pincite 94_tc_654 91_tc_874 21_tc_917 aff’d 220_f2d_871 4th cir see also morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see niedringhaus v commissioner 8these factors are nonexclusive see 99_tc_202 99_tc_202 92_tc_661 respondent contends that the following factors are present in this case petitioner underreported his income for both years petitioner filed false documents for both years petitioner provided incomplete or misleading information to his tax_return_preparer for both years petitioner concealed income and assets for both years petitioner engaged in substantial cash transactions in both years and petitioner offered implausible or inconsistent explanations of his underreporting of income and his underpayment_of_tax for both years understating income a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the understatement is not satisfactorily explained or due to innocent mistake see 348_us_121 spies v united_states u s pincite webb v commissioner f 2d pincite 232_f2d_678 6th cir aff’g tcmemo_1955_ morse v commissioner tcmemo_2003_332 see also green v commissioner tcmemo_2010_109 finding that a satisfactory explanation may weigh against a finding of fraud on his original and federal_income_tax returns petitioner reported taxable_income of dollar_figure and dollar_figure respectively the parties stipulated that petitioner underreported his taxable_income by dollar_figure and dollar_figure for and respectively petitioner failed to report over of his total taxable_income for each of and although petitioner stipulated that he underreported his income on his and federal_income_tax returns he argues that the understatements do not constitute evidence of fraudulent intent because he lacked the expertise to properly calculate his income and prepare his returns he states that he sought the assistance of a return preparer and argues that this fact supports a finding that petitioner lacked fraudulent intent a taxpayer who relies on a return preparer may not withhold information from the return preparer and then escape responsibility for the false tax returns which result 566_f2d_1056 6th cir in addition a taxpayer may not rely on his own accounting inexperience if the record shows that the taxpayer had sufficient business experience and should have known that his income was underreported see 781_f2d_1566 11th cir aff’g tcmemo_1985_63 in korecky the taxpayer argued that he was inexperienced in financial matters and that therefore he justifiably relied on his return preparer in upholding this court’s finding of fraud the u s court_of_appeals for the ninth circuit stated it may be true that the taxpayer had limited formal training in accounting and finance and as such might not be expected to know all of the tax and financial aspects of his business however he did have the practical experience gained from operating his own business for over a decade as such he cannot be excused from keeping accurate records of sales receipts which is a rather straightforward bookkeeping task moreover a reasonable person would have known that the low sales receipts reported contradicted the thriving nature of his business and his strong cash_flow nor may the taxpayer use reliance on his bookkeeper to excuse his conduct reliance on a bookkeeper or accountant is no defense to fraud if the taxpayer failed to provide the accountant with all of the data necessary for maintaining complete and accurate records since the taxpayer failed to furnish complete data on his sales receipts he cannot claim that his bookkeeper was at fault id citations omitted mr colling testified that he relied on vanover’s summary statements of income and expenses and that petitioner did not provide or offer to provide any supporting documents mr colling testified that he was unaware that petitioner used vanover’s business bank account to pay petitioner’s personal expenses such as the automobile and yacht purchases 9petitioner testified that he told his return preparer mr colling that he used vanover’s business bank account to pay personal expenses and purchase luxury items in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see 112_tc_183 petitioner provided inaccurate and incomplete information on the summary statements of income and expenses that he gave to mr collingdollar_figure see united_states v garavaglia f 2d pincite0 petitioner cannot use his reliance on mr colling to excuse his underreporting because petitioner failed to provide mr colling with accurate and complete information regarding vanover’s income and expenses and petitioner’s payment of personal expenses from vanover’s business income see eg fuller v commissioner tcmemo_2007_62 the record establishes that petitioner knew his income was greater than that reported on his returns in petitioner applied for a line of credit from ramey ford and submitted an application on which he stated that he earned a salary of dollar_figure per monthdollar_figure also in petitioner filed an initial petition for bankruptcy under chapter of the bankruptcy code and on the attached schedules reported that 10petitioner testified that either he or his assistant ms scott provided mr colling with the summary statements of income and expenses petitioner was not clear as to who in the vanover office prepared these statements 11jack long who worked at ramey ford testified that he wrote the dollar_figure figure on the credit application however mr long further testified that he took the information over the phone from petitioner and that he believed the dollar_figure figure was correct petitioner testified that he did not give the information to mr long he earned a monthly salary of dollar_figure in petitioner faxed to jack long of ramey ford financial information that indicated that petitioner personally earned monthly gross_income of dollar_figure and that vanover had average annual profits of dollar_figure to dollar_figure we find that petitioner underreported his income for and given the substantial amounts of the understatements petitioner’s pattern of underreporting his income and petitioner’s lack of a satisfactory explanation for the understatements petitioner’s understatements are persuasive evidence of fraudulent intent see eg morse v commissioner f 3d pincite filing false documents fraudulent intent may be inferred when a taxpayer files a tax_return intending to conceal mislead or prevent the collection of tax see spies v united_states u s pincite under sec_7206 it is a crime for a taxpayer to file a return which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material 12ronald cox represented petitioner in the bankruptcy matter and testified that petitioner supplied the dollar_figure figure 13at trial petitioner could not explain who calculated this figure or how it was calculated petitioner testified that the handwriting looked like that of ms scott petitioner’s signature appears on the document matter as we have stated i n a criminal action under sec_7206 the issue actually litigated and necessarily determined is whether the taxpayer voluntarily and intentionally violated his or her known legal duty not to make a false statement as to any material matter on a return 84_tc_636 although a guilty plea in a criminal prosecution brought under sec_7206 does not collaterally estop the taxpayer from asserting a defense to the civil_fraud penalty for the same year see id pincite the guilty plea collaterally estops the taxpayer from denying that he willfully filed a false return that year see curry v commissioner tcmemo_1991_102 a conviction under sec_7206 is highly persuasive evidence that the taxpayer intended to evade tax morse v commissioner tcmemo_2003_332 see also stefansson v commissioner tcmemo_1994_162 avery v commissioner tcmemo_1993_344 miller v commissioner tcmemo_1989_461 petitioner pleaded guilty to willfully making and subscribing a form_1040 for in violation of sec_7206 in his plea agreement petitioner admitted that he filed false individual income_tax returns for and petitioner’s admissions are clear_and_convincing evidence that petitioner filed false federal_income_tax returns for and providing incomplete or misleading information to one’s return preparer evidence that a taxpayer provided incomplete or misleading information to his return preparer is circumstantial evidence of fraud see morse v commissioner f 3d pincite a taxpayer acts fraudulently when he conceals income from his return preparer see korecky v commissioner f 2d pincite patel v commissioner tcmemo_2008_223 morse v commissioner tcmemo_2003_ petitioner provided mr colling with summary statements of vanover’s income and expenses when questioned petitioner was evasive as to who actually prepared the summary statements of income and expenses and at one point testified that either he or ms scott prepared the summary statements for mr colling although petitioner testified that the summary statements of income and expenses were prepared using the information in the dome book petitioner did not introduce the dome book or the summary statements into evidence to corroborate his testimony mr colling credibly testified that he prepared petitioner’s returns using the information petitioner provided on the summary statements of income and expenses mr colling further testified that petitioner did not inform him that petitioner used vanover’s business bank account to pay personal expenses and to purchase luxury items we find that petitioner provided mr colling with incomplete and inaccurate information concealing assets or income an intent to evade tax may be inferred by concealment of assets or covering up sources of income spies v united_states u s pincite a taxpayer’s use of a business to conceal the personal nature of expenses is also evidence of fraud see 42_tc_358 aff’d 355_f2d_929 6th cir evans v commissioner tcmemo_2010_199 romer v commissioner tcmemo_2001_168 but see knutsen-rowell inc v commissioner tcmemo_2011_65 finding that the use of corporate funds to pay personal expenses was the result of seeking convenience and lack of attention to detail rather than a conscious and clever scheme to avoid federal income taxes the mere existence of a paper trail documenting a taxpayer’s income or expenses does not negate a finding of fraudulent intent see evans v commissioner tcmemo_2010_199 in connection with his sec_7206 plea agreement petitioner admitted that his unreported income was derived primarily from his use of the business accounts to purchase or make payments on collector automobiles and motorcycles as well as payments on several boats and other personal expenses petitioner testified that he paid personal expenses such as his mortgage and utility bills using funds from vanover’s business bank account in date petitioner purchased a yacht for dollar_figure and used vanover’s business bank account to pay for it by paying personal expenses with checks drawn on vanover’s business bank account petitioner disguised his personal expenses as business_expenses see eg romer v commissioner tcmemo_2001_168 although petitioner argues that the collector automobiles and the yacht were business_assets the record does not support such a findingdollar_figure in particular petitioner titled most of the automobiles in his name not in vanover’s name we find that petitioner concealed income by using vanover’s business bank account to purchase collector automobiles and a yacht and to pay personal expenses 14petitioner testified that he started the automobile collection as another line_of_business and that he planned to purchase classic automobiles repair them and sell them for profit petitioner’s activity with respect to the vanover collection was limited to renting a storage_facility buying cars and hanging signs on petitioner’s application to lease the warehouse space his real_estate agent wrote the following our unit is not leased to do flooring business it is to be used only as a storage for his personal car collection petitioner’s financial statement that was attached to the lease application also includes language to that effect extensive dealings in cash extensive dealings in cash to avoid scrutiny of a taxpayer’s finances is a badge of fraud see bradford v commissioner f 2d pincite fraudulent intent may be inferred when a taxpayer handles his affairs in a manner designed to avoid making the records usual in transactions of the kind spies v united_states u s pincite in particular when a taxpayer’s dealings in cash are accompanied by attempts to conceal transactions or avoid cash transaction reporting requirements that course of conduct is probative evidence of fraud see valbrun v commissioner tcmemo_2004_242 petitioner stipulated that in he purchased two automobiles in cash--a 1940s willys coupe for dollar_figure and a chevrolet corvette for dollar_figure respondent introduced copies of checks drawn on vanover’s business bank account and made payable to cash including seven checks for dollar_figure each and one for dollar_figure petitioner testified that he withdrew amounts of less than dollar_figure because if i take anything over dollar_figure dollar_figure or more i would subject myself to the possibility of an audit petitioner’s testimony supports a finding that he intended to avoid reporting requirements that would be triggered if he withdrew larger amounts of cash petitioner’s two car purchases in cash in totaled dollar_figure almost half of his total income for we find that petitioner engaged in cash transactions to avoid reporting requirements and to minimize the possibility of an audit implausible or inconsistent explanations a taxpayer’s implausible or inconsistent explanations for his actions may constitute circumstantial evidence of fraudulent intent see bradford v commissioner f 2d pincite 363_f2d_151 9th cir 81_fedclaims_772 petitioner gave inconsistent and implausible explanations for his conduct throughout the trial and on brief although petitioner argues on brief that he neither underreported income nor filed false returns petitioner stipulated that he understated income on his tax returns for and petitioner pleaded guilty to the charge of willfully submitting a false income_tax return for taxable_year and in connection with his guilty plea petitioner admitted that he underreported income and filed false tax returns for and petitioner also argues that he did not report all of his income because he operated his previous hardwood flooring business as a sole_proprietorship and he did not realize the significance of incorporating his business or that there was a difference between himself and the business petitioner also argues that he did not report all of his income because he was overwhelmed by the volume of vanover’s records and did not have the accounting expertise to understand those records we do not accept this testimony as credible finally petitioner argues that he lacked the intent to evade tax and therefore we cannot find him liable for the civil_fraud penalties petitioner points to the fact that with the assistance of ms way he was able to file amended returns that the irs accepted without adjustmentdollar_figure however we find that it is more reasonable to infer from petitioner’s course of conduct that his true intention was to conceal substantially_all of his income and to take his chances that the fraud would not be discovered our finding is supported by the fact that petitioner did not amend his returns until after respondent began a criminal investigation of those returns petitioner relies on 81_fedclaims_772 to support his argument that he lacked fraudulent intent petitioner urges us to find that he lacked fraudulent intent because like the taxpayers in gagliardi he acted negligently and not with a 15the fraud was committed when petitioner filed his original returns see 390_us_222 465_f2d_299 7th cir aff’g tcmemo_1970_274 hill v commissioner tcmemo_1997_425 see also 19_tc_1072 any other result would make sport of the so-called fraud_penalty a taxpayer who had filed a fraudulent return would merely take his chances that the fraud would not be investigated or discovered and then if an investigation were made would simply pay the tax which he owed anyhow and thereby nullify the fraud_penalty aff’d 218_f2d_639 2d cir specific purpose to evade tax however petitioner has not advanced a plausible argument of the type accepted in gagliardidollar_figure iii conclusion respondent has proven by clear_and_convincing evidence that petitioner underpaid his tax_liabilities for and and that some part of petitioner’s underpayment for each year was due to fraud petitioner bears the burden of showing by a preponderance_of_the_evidence what portion of each underpayment if any is not attributable to fraud see sec_6663 petitioner has not argued or introduced any credible_evidence to prove that any specific_portion of either underpayment was not attributable to fraud rather petitioner argued only that no portion of either underpayment was attributable to fraud because he lacked the intent to evade income_tax the record overwhelmingly establishes to the contrary accordingly we hold that petitioner is liable for the sec_6663 civil_fraud penalties as determined by respondent 16in 81_fedclaims_772 the u s court of federal claims ordered a refund of the fraud penalties the taxpayers had paid the court found plausible the taxpayers’ argument that the underreporting of income was due to miscommunication and misunderstanding when the taxpayers transferred bookkeeping responsibilities from their longstanding accountant and return preparer to a newly hired in-house bookkeeper the court concluded that the taxpayers lacked the specific intent to evade tax id pincite we cannot reach a similar conclusion on the record before us we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
